DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 10/20/2022.
Claims 3, and 4 have been canceled.
Claims 1, 2, and 5-8 are presented for examination.
Response to Arguments
Applicant's arguments/amendments filed 10/20/2022 have been fully considered but they are not persuasive. 
Applicant’s argued “Claim 1 is directed to a method for controlling a gap distribution of a wing-fuselage joining, and recites an additional step of "assembling the wing and the central wing box at the joining surface based on the gap distribution". While some of the limitations may be based on mathematical concepts, the claims, as a whole, are not directed to mathematical concepts. With respect to mental processes, the claims do not recite mental processes because they, when considered as a whole, are not practically performed in the human mind. For example, the process of scanning a wing and a central wing box, being performed by the scanner does not cover any performance in the human mind. This also applies to the limitation of "assembling the wing and the central wing box at the joining surface based on the gap distribution". These elements precludes the processes from practically performed in the human mind”.
Examiner respectfully disagrees. The claim recites additional element of “scanning, by a scanner, a wing and a central wing box respectively to collect original point cloud data”. The limitation represents insignificant extra-solution activity because it amounts to data gathering (See MPEP 2106.05(g)).
As recited above with respect to integration of the abstract idea into practical application, the additional element of “scanning, by a scanner, a wing and a central wing box respectively to collect original point cloud data” amounts to insignificant extra-solution activity as WURC activity similar to “assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis” (see MPEP 2106.05(g)).

Applicant’s argued “Claim 1 is directed to a method for controlling a gap distribution of a wing-fuselage joining, and recites an additional step of "assembling the wing and the central wing box at the joining surface based on the gap distribution". While some of the limitations may be based on mathematical concepts, the claims, as a whole, are not directed to mathematical concepts. With respect to mental processes, the claims do not recite mental processes because they, when considered as a whole, are not practically performed in the human mind. For example, the process of scanning a wing and a central wing box, being performed by the scanner does not cover any performance in the human mind. This also applies to the limitation of "assembling the wing and the central wing box at the joining surface based on the gap distribution". These elements precludes the processes from practically performed in the human mind”.
Examiner respectfully disagrees. The claim recites additional element of “assembling the wing and the central wing box at the joining surface based on the gap distribution”. The additional limitation provided only a result-oriented solution and lacked details as to how the “assembling” performed, which was equivalent to the words “apply it”. 
The claim just recites that the assembling is done “based on the gap distribution”, but that is so broadly recited without any details of how the assembling is accomplished.
MPEP 2106.05(f) states:
When determining whether a claim simply recites a judicial exception with the words “apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, examiners may consider the following:
(1) Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words “apply it". 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter (i.e. S7) assembling the wing and the central wing box at the joining surface based on the gap distribution) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Page 2 recites “An object of the present disclosure is to provide a method for controlling a gap distribution of a wing-fuselage joining based on measured data, which can control the gap distribution of the wing-fuselage joining through feature weights based on the measured data to satisfy the gap requirements during wing fuselage assembly, thereby improving assembly quality and production efficiency of the wing fuselage, and meeting the technical requirements for controlling the gap distribution of the wing-fuselage joining”. The above recited section of the disclosure is only saying “can control” the gap distribution, and that this control is done “through feature weights based on the measured data”. This does not support a physical step of assembling as claimed. There is no definite control of any manufacturing machinery. It appears to be calculating the gap distribution and perhaps outputting a numerical values.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
As per Claim 1:
Step 1:
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. 

Step 2A prong 1: does the claim recite a judicial exception?

In order to apply to apply step 2A, prong one, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 

Claim 1:
1. A method for controlling a gap distribution of a wing-fuselage joining based on measured data, comprising: 
Si) scanning, by a scanner, a wing and a central wing box respectively to collect original point cloud data of the wing and original point cloud data of [[a]]the central wing box of an aircraft; 
S2) preprocessing the original point cloud data of the wing and the original point cloud data of the central wing box; performing operations of denoising, filtering and sparsification; and removing point cloud data that does not belong to joining surface between the wing and the central wing box; 
S3) respectively registering the preprocessed point cloud data of the wing and the preprocessed point cloud data of the center wing box with corresponding theoretical models; 
S4) according to a simulated joining situation of an entity model of the wing and a simulated joining situation of an entity model of the central wing box; selecting key features during joining on the two theoretical models; mapping the key features to the registered point cloud data; and extracting corresponding point cloud features, wherein the key features comprise positioning points and feature points of the joining surface; 
S5) joining the point cloud data of the wing and the point cloud data of the central wing box based on the positioning points; and 
S6) dividing the joining surface into a plurality of areas; calculating a gap of the feature points in each of the plurality of areas after joining; adjusting a weight of each of the plurality of areas according to gap tolerance to control the gap distribution; wherein the weight of each of the plurality of areas is inversely proportional to the 2gap tolerance thereof; and 
S7) assembling the wing and the central wing box at the joining surface based on the gap distribution;
wherein a process of preprocessing the original point cloud data of the wing and the original point cloud data of the central wing box in step S2 comprises: 
S21) processing the original point cloud data through Gaussian filtering to remove noise and outliers, and extracting points belonging to the joining surface between the wing and the central wing box; and 
S22) performing sparsification on the extracted points based on curvature; wherein a process of performing sparsification on the extracted points based on curvature in step S22 comprises: S221) for a point xi in the point cloud data, defining a point set of a neighborhood of the point asXi, whereinxj E Xi 1 < j < n, and n is the number of points in the point set of the neighborhood; calculating an average curvature Qi of the point xi based on the point set Xi of the neighborhood, for the point xi and the point set Xi of the neighborhood, calculating an average value Pi of the average curvature Qi according to the following formula:  
    PNG
    media_image1.png
    34
    125
    media_image1.png
    Greyscale
 wherein Q is an average curvature of a point 3; in the point set Xi of the neighborhood of the point xi S222) calculating an error -V  of a local average curvature according to the following formula:  
    PNG
    media_image2.png
    47
    171
    media_image2.png
    Greyscale
 and setting an error threshold c of the local average curvature; S223) setting a corresponding retention time K and a calculation time S for each of points in the point cloud data: S224) for the point xi, if i > c, retaining a point with an average curvature Qj > APi in the point set Xi of the neighborhood of the point xi, wherein A is a preset value; if 4g1 < E, retaining a point where an average curvature QI thereof is closest to the average value Pi of the curvature average in the point set Xi of the neighborhood of the point xi; increasing the retention number of the retained points cumulatively by 1 (Kj = K + 1), and increasing the calculation number of all points in the point set of the neighborhood by 1 (Si = Si + 1)1 3S225) repeatedly processing step S224 until all points are processed; calculating a reduction probability 0 of each of points according to the following formula: processing all point cloud data according to the reduction probability of each of points; if a reduction probability of a point is greater than or equal to 0.5, retaining the point, if a reduction probability of a point is less than 0.5, deleting the point.
The limitations of “”preprocessing”, “registering”, “selecting”, “mapping”, “extracting”, “joining”, “dividing”, and “extracting points”  alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III).

The limitations of “calculating a gap of the feature points”, “adjusting a weight”, “processing the original point cloud data”, “performing sparsification”, “defining a point set of a neighborhood”, “calculating an average”, “calculating an average value”, “calculating an error”, “setting a corresponding retention time”, “retaining a point”, “increasing the retention number”, “increasing the calculation number”, “calculating a reduction probability”, and “processing all point cloud data according to the reduction probability” are abstract ideas because they are directed to claiming a mathematical concept/mathematical formula. See MPEP 2106.04(a)(2)(I)(A)(B)(C).

Step 2A prong 2: Does the claim recite additional elements that integrate the judicial exception/Abstract idea into practical application?

The claim recites additional element of “scanning, by a scanner, a wing and a central wing box respectively to collect original point cloud data”. The limitation represents insignificant extra-solution activity because it amounts to data gathering (See MPEP 2106.05(g)).

Further, the claim recites another additional element of “assembling the wing and the central wing box at the joining surface based on the gap distribution”. The additional limitation provided only a result-oriented solution and lacked details as to how the “assembling” performed, which was equivalent to the words “apply it”. The claim just recites that the assembling is done “based on the gap distribution”, but that is so broadly recited without any details of how the assembling is accomplished.

The additional elements, alone and in combination, fail to integrate the abstract idea into a practical application. Thus, the claim is directed to an abstract idea.

Step 2B: Do the additional elements, considered individually and in combination, amount to significantly more than the judicial exception?

As discussed above with respect to integration of the abstract idea into practical application, the additional element of “scanning, by a scanner, a wing and a central wing box respectively to collect original point cloud data” amounts to insignificant extra-solution activity as WURC activity similar to “assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis” (see MPEP 2106.05(g)).

As discussed above with respect to integration of the abstract idea into practical application, the additional element of “assembling the wing and the central wing box at the joining surface based on the gap distribution” represents only a result-oriented solution and lacked details as to how the “assembling” performed, which was equivalent to the words “apply it”. The claim just recites that the assembling is done “based on the gap distribution”, but that is so broadly recited without any details of how the assembling is accomplished.
MPEP 2106.05(f) states:
When determining whether a claim simply recites a judicial exception with the words “apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, examiners may consider the following:
(1) Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words “apply it". 

The additional elements, alone and in combination, fail to amount to significantly more than the judicial exception. Thus, the claim is cannot provide an inventive concept.

For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “pasting”, “obtaining”, “combining”, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). Further, the claim recites additional element of “scanning”.  This additional element of “scanning” amounts to insignificant extra-solution activity as WURC activity similar to “electronically scanning to extracting data from a physical document” (see MPEP 2106.05(d)(II)(v)).

With respect to claim 5, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “extracting”, “calculating”, “transforming”, “registering”, are abstract ideas because they are directed to claiming a mathematical concept/mathematical formula. See MPEP 2106.04(a)(2)(I)(A).  

With respect to claim 6, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim recites “selecting”, “mapping”, and “processing”, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). 

With respect to claim 7, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim is abstract idea because it is directed to claiming a mathematical concept/mathematical formula. See MPEP 2106.04(a)(2)(I)(A)(B)(C).

With respect to claim 8, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim is abstract idea because it is directed to claiming a mathematical concept/mathematical formula. See MPEP 2106.04(a)(2)(I)(A)(B)(C).
Allowable Subject Matter
Claims 1, 2 and 5-8 are allowed over prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
Schmick et al (“Automated Assembly of Large CFRP Structures: Adaptive Filling of Joining Gaps With Additive Manufacturing” pgs. 126-132, 2016) teaches point cloud processing, determining relative cloud positions, eliminate duplicate points, fit larger cloud to assembly region, divide upper cloud into printable subparts, divide lower cloud into printable subparts, create meshes of both surface clouds, eliminate unnecessary shim region, enclose volume between two surfaces.
Schmick et al and other prior arts do not singularly or in combination disclose the limitations: “ S6) dividing the joining surface into a plurality of areas; calculating a gap of the feature points in each of the plurality of areas after joining; adjusting a weight of each of the plurality of areas according to gap tolerance to control the gap distribution; wherein the weight of each of the plurality of areas is inversely proportional to the 2gap tolerance thereof, wherein a process of preprocessing the original point cloud data of the wing and the original point cloud data of the central wing box in step S2 comprises: S21) processing the original point cloud data through Gaussian filtering to remove noise and outliers, and extracting points belonging to the joining surface between the wing and the central wing box; and S22) performing sparsification on the extracted points based on curvature; wherein a process of performing sparsification on the extracted points based on curvature in step S22 comprises: S221) for a point xi in the point cloud data, defining a point set of a neighborhood of the point asXi, whereinxj E Xi 1 < j < n, and n is the number of points in the point set of the neighborhood; calculating an average curvature Qi of the point xi based on the point set Xi of the neighborhood, for the point xi and the point set Xi of the neighborhood, calculating an average value Pi of the average curvature Qi according to the following formula:  
    PNG
    media_image1.png
    34
    125
    media_image1.png
    Greyscale
 wherein Q is an average curvature of a point 3; in the point set Xi of the neighborhood of the point xi S222) calculating an error -V  of a local average curvature according to the following formula:  
    PNG
    media_image2.png
    47
    171
    media_image2.png
    Greyscale
 and setting an error threshold c of the local average curvature; S223) setting a corresponding retention time K and a calculation time S for each of points in the point cloud data: S224) for the point xi, if i > c, retaining a point with an average curvature Qj > APi in the point set Xi of the neighborhood of the point xi, wherein A is a preset value; if 4g1 < E, retaining a point where an average curvature QI thereof is closest to the average value Pi of the curvature average in the point set Xi of the neighborhood of the point xi; increasing the retention number of the retained points cumulatively by 1 (Kj = K + 1), and increasing the calculation number of all points in the point set of the neighborhood by 1 (Si = Si + 1)1 3S225) repeatedly processing step S224 until all points are processed; calculating a reduction probability 0 of each of points according to the following formula: processing all point cloud data according to the reduction probability of each of points; if a reduction probability of a point is greater than or equal to 0.5, retaining the point, if a reduction probability of a point is less than 0.5, deleting the point” as recited in claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        12/15/2022